DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 objected to because of the following informalities:   
Claim 1 recites the term “being”. The terms “being” are not positive limitations inasmuch as the terms including the word "being" are passive and thus do not serve to clearly limit the structure in an active sense. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims will be examined as best understood.
Claims 1-5, 7-12, 14-18, 20 recite the term “its”. Not clear what part of the apparatus is referred to by the term.

Claim 1 recites the limitation "the base member" in line 23.  There is insufficient antecedent basis for this limitation in the claims.
Claim 16, 18, 19 recite the limitation "the bias".  There is insufficient antecedent basis for this limitation in the claims.
Claim 18 recites “wherein the movement of the release member from the retaining position to the release position allows the movement of the trip arm, against the bias, to its second position by force applied by the chicken loop to the latch, when the catch is in the latched condition.” Not clear. Does this mean force applied by the chicken loop to the latch is opposite of the bias force? Which direction is the bias force? If the catch is in the latched condition, and by definition the release member is secured to the base in the retained position, how can the latch move in this condition since the trip arm is trapped by the release device?  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1-11, 15-17, 19, 21, 22 rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by McLean (20200130788).
In regards to claim 1, McLean discloses a traction kite anchor device to transfer force from a traction kite to a user by attachment of the kite via yet quick release from a chicken loop to a harness worn by the user, the traction kite anchor device comprising:
a base (Fig. 2 ref. 100) provided at an end of at least one line (as seen in Fig. 2 ref. 100 at end of line, not referenced) connected directly or indirectly to, or for connection with, a said kite (ref. 16),
a release member (Fig. 2 ref. 108) able to move relative the base between a first position being a retaining position (as seen in Fig. 2) and a second position being a release position (as seen in Fig. 3), by a hand of a user of the kite ([0025] discloses user),
a trip arm (Fig. 2 at ref. 110) pivotally connected to the base to move between a first rotational position relative the base and a second rotational position relative to the base (as seen in Figs. 2 and 3, movement of trip arm), 
the trip arm having a first end at one side of said pivotal connection thereat to be retained in its first position (as seen in Fig. 2) by and when the release member is in its retaining position (as seen in Fig. 2) and wherein the trip arm is able to move from its first position to its second position (as seen in Fig. 3) when the release member is in its release position (as seen in Fig. 3),
a latch (Fig. 2 where ref. 106 captured) mounted at another location to said first end by said trip arm (latch located a another location from trip arm, as seen in Fig. 2, and in figure below) to move between a latching condition (as seen in Fig. 3) and an unlatching condition with trip arm when the trip arm moves between its first and second positions (as seen in Fig. 3),
a catch (ref. 106) of a chicken loop (ref. 114) able to be maneuvered relative to the latch to become latched with the latch and be retained by the latch to the base when the trip arm is in the first position and the release member is in its retaining position (as seen in Fig. 2) and the catch is able to be unlatched from the latch and the base member when the latch moves with the trip arm to the trip arm's second position when the release member is caused to move by the user to its release position (as seen in Fig. 3).  

    PNG
    media_image1.png
    366
    513
    media_image1.png
    Greyscale


In regards to claim 2, McLean discloses the traction kite anchor device as claimed in claim 1, wherein the trip arm is confined for movement from its first position when the release member is in its retaining position by the base member and the release member (McLean seen at least in Fig. 2, trip arm confined within ref. 108).

In regards to claim 3, McLean discloses the traction kite anchor device as claimed in claim 1, wherein the latch in its latching condition can secure with the catch (as seen in Fig. 2 ref. 106 secured with latch) and prevent the catch from releasing from the latch until the release member is moved to its release position to allow the trip arm to move to its second position to move the latch its unlatching condition to unlatch the catch from the latch (as seen in Fig. 3 ref. 106 freed from latch, ref. 108 must move vertically to allow trip arm to move) and wherein the latch is able to, independent of the position of the release member, be moved relative to the catch during catch latching to allow the passage of the catch to latched condition (se seen in Fig. 3, latch free to move independent of ref. 108, as ref. 108 is held in upper position).

In regards to claim 4, McLean discloses the traction kite anchor device as claimed in claim 1, wherein the trip arm is retained in its first position by contact with the release member at a first end of said trip arm (best seen in Fig. 3 for trip arm).

In regards to claim 5, McLean discloses the traction kite anchor device as claimed in claim 1, wherein the trip arm is retained in its first position by contact with the release member and base at a first end of said trip arm (best seen in Fig. 2 for trip arm upper part in contact with ref. 108).

In regards to claim 6, McLean discloses the traction kite anchor device as claimed in claim 1, wherein the trip arm is confined for movement from the first position by the release member, when the release member is in the retaining position (retaining position best seen in Fig. 2, trip arm upper part in contact with ref. 108 which prevents movement).

In regards to claim 7, McLean discloses the traction kite anchor device as claimed in claim 1, wherein the trip arm can pivot the latch about the pivotal connection from the latching condition to an unlatching condition of the latch when the trip arm moves from its first position to its second position (Figs. 2 and 3 disclose latched and unlatched condition, trip arm and latch pivot about ref. 112).

In regards to claim 8, McLean discloses the traction kite anchor device as claimed in claim 1, wherein the trip arm is pivotably associated with the base (Fig. 2 trip arm associated with ref. 100) the base having a centerline that is parallel the direction of force applied by the kite lines connected to the base (Fig. 1 ref. 100 has axis parallel to kite lines which follows inner cavity, not referenced) and wherein the first end of the trip arm is positioned more proximal the centerline in its first position (as seen in Fig. 2 for trip arm) and is more distal the centerline when in its second position (as seen in Fig. 3 for trip arm).

In regards to claim 9, McLean discloses the traction kite anchor device as claimed in claim 1, wherein the trip arm only moves pivotably between its first and second positions (trip arm pivots about ref. 112).

In regards to claim 10, McLean discloses the traction kite anchor device as claimed in claim 1, wherein the movement of the latch from the latching condition as a result of the movement of the trip arm from its first position to its second position comprises either or both of a) a translation of the latch relative the trip arm and b) a pivoting of the latch relative the trip arm as the trip arm pivots relative to the base (latch pivots about ref. 112).

In regards to claim 11, McLean discloses the traction kite anchor device as claimed in claim 1, wherein the base and the latch cooperate, when the latch is in its latching condition and the trip arm is in its first position, to ensure the catch remains in its latched condition (retaining position best seen in Fig. 2, base ref. 100, cooperates with latch in contact with ref. 108 which prevents movement).

In regards to claim 15, McLean discloses the traction kite anchor device as claimed in claim 1, wherein the trip arm is biased away from its first position and towards its second position (trip arm biased by ref. 102).

In regards to claim 16, McLean discloses the traction kite anchor device as claimed in claim 1, wherein movement of the release member to its release position allows the trip arm to move, under the influence of the bias, from the first position to the second position (as seen in Figs. 2 and 3, movement of trip arm as ref. 108 is raised).

In regards to claim 17, McLean discloses the traction kite anchor device as claimed in claim 1, wherein the trip arm is associated with the release member, such that a movement of the release member from the retaining position to the release position causes a movement of the trip arm from its first position to its second position (retaining position best seen in Fig. 2, trip arm upper part in contact with ref. 108, first position, Fig. 3 ref. 108 moved upwards causing movement of trip arm to second position).

In regards to claim 19, McLean discloses the traction kite anchor device as claimed in claim 1, wherein at or after reaching the second position and release of the catch from the latch, trip arm can return under the bias to the first position (Fig. 2 arrow at ref. 112 indicated bias, movement against bias to return trip arm to first position).

In regards to claim 21, McLean discloses the traction kite anchor device as claimed in claim 1, wherein the latch is pivotably carried by the trip arm (Fig. 2 latch carried by trip arm as latch is integral with trip arm, seen also in figure above).

In regards to claim 22, McLean discloses the traction kite anchor device as claimed in claim 1, wherein the latch is pivotably carried by the trip arm (Fig. 2 latch carried by trip arm as latch is integral with trip arm, seen also in figure above), such that it is able to pivot relative the trip arm in a first direction from the latching condition to a loading condition at which the catch may pass by the latch back and in a second direction from the loading condition to the latching condition for the latch to hold the loaded catch in the latched condition.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12, 13, 14, 20 rejected under 35 U.S.C. 103 as being unpatentable over McLean in view of Lin (20080104809).
In regards to claim 12, McLean discloses the traction kite anchor device as claimed in claim 1, but does not expressly disclose: wherein the latch is able to rotate relative the trip arm between a loading condition and its latching condition when the trip arm is in its first position.
Lin teaches a separate trip arm (Fig. 3 ref. 3) coupled to a latch (ref. 4) which serve to retain a catch or other item.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify McLean with Lin by providing the separate trip arm and latch such that the latch is able to rotate relative the trip arm between a loading condition and its latching condition when the trip arm is in its first position in order to provide a more secure hold for the catch.

In regards to claim 13, McLean as combined discloses the traction kite anchor device as claimed in claim 12, wherein in the loading condition the catch is able to move to a position relative to the latch to subsequently become latched therewith (McLean as combined with Lin, catch and trip arm are independent, catch of McLean, ref. 106, moved to position in Fig. 3 prior to being latched).

In regards to claim 14, McLean discloses the traction kite anchor device as claimed in claim 1, but does not expressly disclose: wherein the movement of the latch from the latching condition as a result of the movement of the trip arm from its first position to its second position comprises either or both of a) a translation of the latch relative the trip arm and b) a pivoting of the latch relative the trip arm as the trip arm rotates relative to the base.

In regards to claim 20, McLean discloses the traction kite anchor device as claimed in claim 1, while McLean discloses the latch is carried by the trip arm, McLean  does not expressly disclose: the latch is pivotably carried by the trip arm such that it is able to pivot relative the trip arm in a first direction from the latching condition to a loading condition at which the catch may pass by the latch sufficient to become latched with the latch, when the trip arm is in its first position.
Lin teaches a separate trip arm and a coupled latch which serve to retain a catch or other item.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify McLean with Lin by providing the separate trip arm and latch such that the trip arm is able to pivot relative the trip arm in a first direction from the latching condition to a loading condition at which the catch may pass by the latch sufficient to become latched with the latch, when the trip arm is in its first position in order to provide a more secure arrangement for the latch to hold the catch.
 
Claim 18 rejected under 35 U.S.C. 103 as being unpatentable over McLean.
In regards to claim 18, as best understood, McLean discloses the traction kite anchor device as claimed in claim 1, but does not expressly disclose: wherein the movement of the release member from the retaining position to the release position allows the movement of the trip arm, against the bias, to its second position by force applied by the chicken loop to the latch, when the catch is in the latched condition. However, It would have been obvious to one having ordinary skill in the art at the time the invention was made to *the movement of the release member from the retaining position to the release position allows the movement of the trip arm (as seen in Figs. 3), against the bias, to its second position by force applied by the chicken loop to the latch in order to bias trip arm to the retained position to make for quicker securing of the release member, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure cited on PTO 892. The cited references display locking arrangments to secure harness to wind surfers. The locking arrangements include spring biased and capture devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICENTE RODRIGUEZ whose telephone number is (571)272-4798.  The examiner can normally be reached on M-TH 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA HUSON can be reached on 571-270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/V.R./Examiner, Art Unit 3642                                                                                                                                                                                                        

/MEDHAT BADAWI/Primary Examiner, Art Unit 3642